227 F.2d 406
Vincente RAMOS-RIVERA, Appellant,v.Albert DEL GUERCIO, Acting Director of Immigration andNaturalization, Los Angeles, California, and U. L.Press, Officer in Charge, Appellee.
No. 14717.
United States Court of Appeals Ninth Circuit.
Nov. 9, 1955.

Sweet, Ault & Warner, San Diego, Cal., for appellant.
Laughlin E. Waters, U.S. Atty., Max F. Duetz, Andrew J. Davis, Jr., Assts.  U.S. Atty., Los Angeles, Cal., for appellee.
Before MATHEWS and FEE, Circuit Judges, and FOLEY, District Judge.
PER CURIAM.


1
This appeal is from an order of the District Court denying a petition of appellant, Vincente Ramos-Rivera, for a writ of habeas corpus directed to appellees, Albert Del Guercio, Acting Director of Immigration and Naturalization, Los Angeles, California, and U. L. Press, Officer in Charge.  The petition was purportedly based on 8 U.S.C.A. § 1503(c).  It alleged, in substance, that appellant had sought admission to the United States as a citizen thereof, and that the Board of Immigration Appeals had ordered him excluded therefrom.  However, it did not appear from the petition that appellant had been issued a certificate of identity under the provisions of 8 U.S.C.A. § 1503(b), or that there had been a final determination by the Attorney General that he was not entitled to such admission.  It therefore did not appear from the petition that § 1503(c) was applicable to appellant.  Neither did it appear that appellant was in the custody of appellees or either of them.  See 28 U.S.C.A. § 2241 et seq.  Accordingly, and properly, the petition was denied.


2
Order affirmed.